Aconstructive possession in the plaintiff is sufficient, to ⅛⅛⅛ P*38-THIS was an action of trespass for a load of tin ware,Swift, Pr. J. in summing up, said, the question of fact in this case was, whether there had been a sale of the property by the plaintiff to Warner, before it was disposed of to the defendant. If the plaintiff did not sell the property to Warner, the possession of Warner is to be considered as the possession of the plaintiff, and is sufficient to enable him to maintain the action.(b)The jury found a verdict for the plaintiff, which was accepted.
 Esp. Dig. 383. Dub. edit. 1794. Ward v. Macanley, 4 Term Rep. 489.